The facts are stated in the opinion.
FUNK, PJ.
This case is in this court on error to reverse the judgment and finding of the Common Pleas Court in a partition suit.
The case was heard in that court upon the pleadings and an agreed statement of facts, which we find among the files in this case, but also find that said agreed statement of facts has not been incorporated into a bill of exceptions; in fact, we find that no bill .of exceptions of any kind was ever filed in this ease.
Since the agreed statement of facts has not been put into the form of a bill of' exceptions, we have no authority to consider it. There being no bill of exceptions exhibiting any error complained of, and not finding any error which is not required to be exhibited by a bill of exceptions, we must for these reasons alone affirm the judgment.
However, while examining the files and the transcript of the docket and journal entries we read the agreed statement of facts, and if we had authority to consider it, we would come to the same conclusion as did the trial court.
We have also read and considered the opinion of the Court of Appeals of the Seventh District in the Mahoning county case of Lotta Kolenicka Babjak v. Stephen J. Ivanik, et al., (8 Abs 364) a copy of which is in the files and also attached to the brief of defendants in errdr, and would follow the same as being sound and right upon' principle, as the facts in the instant case are substantially as they were in that case; and as counsel are familiar with them, there is no necessity bf setting them out in this opinion, especially since we in reality have no authority to consider them.
Pardee, J, and Washburn, J, concur.